Citation Nr: 0607722	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  95-38 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for chronic fatigue syndrome with aching joints and back 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from June 1978 to April 1985, 
and active duty for training from June to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This appeal was remanded by the Board in September 2004.  
Among the requested development was to provide the veteran 
with a VA medical examination for evaluation of his service 
connected chronic fatigue syndrome. The veeran was given 
notice of a n appointment scheduled for September 27, 2004.  
Notice of the appointment was sent on September 21, 2004, 
just 6 days prior.  The record indicates that the veteran 
failed to report for a VA medical examination and evaluation 
of his disability scheduled in September 2004.  

In the February 2006 informal brief, the veteran's 
accredited representative asserts that the veteran may not 
have had sufficient time to make himself available for the 
VA medical examination.  This seems plausible as a reason 
for the veteran's failure to report. Considering the VA's 
duty to assist along with the limited current medical data 
available, the veteran should be afforded another 
opportunity to present for a VA medical examination and 
evaluation of his service connected chronic fatigue 
syndrome. 

It is emphasized that the failure to report for a scheduled 
VA examination may have an adverse effect on a claim. See 38 
C.F.R. § 3.655(b) (2005).



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names and addresses of any 
health care providers who have treated 
him for his chronic fatigue syndrome 
since 1998. After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file those 
records.

2.  A VA medical examination should be 
scheduled to determine the extent and 
severity of the veteran's service 
connected chronic fatigue syndrome with 
aching joints and back pain. All necessary 
tests and studies should be accomplished. 
The claims folder should be made available 
to the examiner for use in the study of 
the case. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if an increased (compensable) 
initial evaluation for chronic fatigue 
syndrome is warranted. If the benefit 
sought is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 


